PER CURIAM.
Appellants contend that the lower court erred in issuing a writ of mandamus directing them to comply with the Jacksonville Civil Service Board’s order. That order required Chief Wilfred Earle of the city’s fire department to be transferred from the Fire Prevention Section of the Department to the Control Section; it was based on a Civil Service Board rule prohibiting cross promotions between the four sections of the Department. We agree with Appellant that the rule did not apply to Chief Earle and reverse. We conceive that the transfer of Chief Earle from Control to Fire Prevention was just that — a transfer — and was not subject to Board approval under the Board’s own Rule 12.2(a).
REVERSED.
McCORD, C. J., BOYER and MELVIN, JJ., concur.